Name: Commission Regulation (EC) No 282/1999 of 5 February 1999 on the supply of agricultural products to Russia under Council Regulation (EC) No 2802/98
 Type: Regulation
 Subject Matter: agricultural activity;  Europe;  trade policy;  trade
 Date Published: nan

 EN Official Journal of the European Communities 6. 2. 1999L 33/18 COMMISSION REGULATION (EC) No 282/1999 of 5 February 1999 on the supply of agricultural products to Russia under Council Regulation (EC) No 2802/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation (1), Having regard to Commission Regulation (EC) No 111/ 1999 of 18 January 1999 laying down general rules for the application of Council Regulation (EC) No 2802/98 on a programme to supply agricultural products to the Russian Federation (2) and, in particular, Article 6(2) thereof, Whereas, for the purpose of applying Regulation (EC) No 2802/98, the Commission opened invitations to tender to establish the costs of supplying wholly milled rice, skimmed-milk powder, beef, pigmeat, and common wheat and rye of bread-making quality by Regulations (EC) No 155/1999 (3) and (EC) No 156/1999 (4), (EC) No 157/1999 (5), (EC) No 158/1999 (6), (EC) No 190/1999 (7) and (EC) No 159/1999 (8) respectively; Whereas Article 6(2) of Regulation (EC) No 111/1999 stipulates that, on the basis of the tenders submitted, it may be decided, for each lot, not to award any contract for supply or to award the supply contract as appropriate on the basis of the price or quantity offered; whereas para- graph 3 of that Article stipulates that the Commission must notify the successful tenderer and the intervention agency that received the accepted tender of the award of the contract as soon as possible; Whereas, because of the need to resolve in cooperation with the Russian authorities certain problems which have arisen in finalising the supply arrangements, it has been found necessary to take the appropriate measures to ensure the successful execution of the operations; whereas, therefore, no contract should be awarded in respect of the tenders communicated by the intervention agencies at the end of the first period for the submission of tenders and the dates initially set for the second period should be postponed; Whereas in the light of information received from Member States it is deemed necessary to use the oppor- tunity offered by the decision not to award contracts to improve operators awareness of the conditions governing the admissibility of the tenders; Whereas this Regulation must enter into force on the day of its publication in the Official Journal of the European Communities; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 In respect of the invitations to tender opened under Regulations (EC) No 155/1999 and (EC) No 156/1999 (wholly milled rice), (EC) No 157/1999 (skimmed-milk powder), (EC) No 158/1999 (beef) and (EC) No 159/1999 (common wheat and rye of bread-making quality), no contract shall be awarded for the tenders submitted during the period ending on 2 February 1999. Article 2 1. In respect of the invitations to tender mentioned in Article 1, no tenders need to be submitted for the second period ending on 9 February 1999. 2. In respect of the invitation to tender opened under Regulation (EC) No 190/1999, for the mobilisation of pigmeat on the Community market, no tenders need to be submitted for the two periods set in Article 4(4) of that Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (1) OJ L 349, 24. 12. 1998, p. 12. (2) OJ L 14, 19. 1. 1999, p. 3. (3) OJ L 18, 23. 1. 1999, p. 19. (4) OJ L 18, 23. 1. 1999, p. 24. (5) OJ L 18, 23. 1. 1999, p. 28. (6) OJ L 18, 23. 1. 1999, p. 33. (7) OJ L 21, 28. 1. 1999, p. 14. (8) OJ L 18, 23. 1. 1999, p. 42. EN Official Journal of the European Communities6. 2. 1999 L 33/19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1999. For the Commission Franz FISCHLER Member of the Commission